Citation Nr: 1232160	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-05 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected osteoarthritis of the left hip.

2.  Entitlement to an effective date prior to February 18, 2008 for the grant of service connection for cardiomyopathy with mitral valve regurgitation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from February 1982 to August 2002.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions in April and November 2009 that granted service connection for a left hip disability and heart disability, respectively.

In a June 2012 rating decision, the RO assigned a temporary total rating based on surgery for a total left hip replacement, effective on August 27, 2010, and a 30 percent rating, effective on August 27, 2011.  

In August 2012, the Veteran's representative indicated that additional evidence had been submitted and waived initial RO consideration of the records.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no pertinent medical or other evidence that is not in the claims file.


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO granted service connection for a left hip disability and assigned a 10 percent rating; the Veteran responded by filing a Notice of Disagreement in April 2009.

2.  In a November 2009 rating decision, the RO granted service connection for a heart disability and assigned a 30 percent rating, effective on October 20, 2008; the Veteran responded by filing a Notice of Disagreement in February 2010.

3.  In November 2010, the Board remanded these matters to the RO in order to provide the Veteran with a Supplemental Statement of the Case (SSOC).

4.  An SSOC was issued in March 2012, but the Veteran did not file a timely Substantive Appeal as to claim for an increased rating higher than 10 percent for the service-connected left hip disability or an earlier effective date for the grant of service connection for his heart disability.  


CONCLUSIONS OF LAW

1.  There is no justiciable case or controversy on appeal before the Board with respect to the issue of an increased rating for the service-connected osteoarthritis of the left hip.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §20.101 (2011).

2.  There is no justiciable case or controversy on appeal before the Board with respect to the issue of an effective date earlier than October 20, 2008 for the grant of service connection for cardiomyopathy with mitral valve regurgitation.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §20.101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

In the rating decisions in April and November 2009, the RO granted service connection for a left hip disability and a heart disability, respectively.  

The Veteran filed an NOD as to the rating assigned for the service-connected left hip disability in April 2009 and the effective date assigned for grant of service connection for the heart disability in February 2010.

Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), these issues were remanded by the Board in November 2010 for issuance of a fully responsive SSOC.

The SSOC, which was issued in March 2012, was accompanied by a letter that instructed the Veteran to complete the appeal by submitting a formal appeal within 60 days from the date of the letter or, if any time remained, within the one-year period from the date of the letter that notified him of the decision on appeal.  He was advised that, if a response was not received within the prescribed time period, the appeal would be closed.  He was also informed that an extension for filing the appeal could be requested.  

The record shows that neither a Substantive Appeal nor a request for an extension of time was received within the allowable time period.

Although the Court in Percy v. Shinseki, 23. Vet. App. 37 (2009) states that VA may waive any issue of timeliness in the filing of a Substantive Appeal, the fact that a Substantive Appeal has been filed in this case renders the question of a waiver moot.  

A document signed by the Veteran and dated in July 2012, was received in response to the July 2012 letter that informed him that the remanded issues were being returned to the Board.  This document did not mention either the rating for the left hip or the effective date for the heart disability.  

Accordingly, there is no justiciable case or controversy regarding the issues.  There are no remaining allegations of error of fact or law with respect to these claims.  See 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2011). 

Although the Veteran's representative addressed these issues in the August 2012 Informal Hearing Presentation, these issues are not listed on VA Form 8, identifying the issues on appeal.  Notably, based on a careful review of the record, the only issue identified as being on appeal is one that involves a disability that had been denied an increased rating by the Board in its earlier decision in November 2010.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

Because no specific error of fact or law with respect to these claims remains, the Board is without jurisdiction to review the appeals with respect to the issues of an increased rating for the service-connected left hip disability or an earlier effective date for the grant of service connection for the heart disability.  

Accordingly, on this record, the appeal must be dismissed. 


ORDER

The appeal of the claim for an increased initial rating in excess of 10 percent for the service-connected left hip disability is dismissed.

The appeal of the claim for an earlier effective date for the grant of service connection for the heart disability is dismissed.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


